Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuybeda (US 2018/0352174) in view of Volos (US 2020/0023797).
As per claim 1, 6 and 13 Kuybeda teaches, a driving support device (Kuybeda, fig.6 represents a driving support device with its components), comprising: processing circuitry configured to: acquire a first image captured from a vehicle, the first image including a moving image or a still image (Kuybeda , “¶[0028] In an embodiment, the optical unit 110 includes one or more lens elements, each of which having a predetermined field of view (FOV).”  This represents capturing an image from the vehicle ); when an animal entering a road is detected in a series of frames of the moving image, select one or more of the frames of the series of frames as a selected image; when the animal entering the road is detected in a series of the still images, select one or more still images of the series of the still images as the selected image perform a processing (Kuybeda, ¶[0082] “FIG. 4A shows an example thermal image 400 captured at night, output by the FIR camera 100 installed on a car (not show). The analysis of the image 410 allows for the detection of an animal (410) crossing the road.” This represents gathering an image of an animal on the road   ), including a change in size or a change in resolution, on the selected image;  and present the second image to a driver (Kuybeda, fig.4A as can be seen the image is presented to the driver in a display in fig.1 140 and memory 240 stores the image  ).

Kuybeda doesn’t clearly teach, however, Volos teaches, store the processed selected image as a second image (Volos, ¶[0051] “For example, in some embodiments, the incident determination unit 40 may determine the occurrence of large animal activity near the road by analyzing images from the cameras 30 to detect large animals. For example, the incident determination unit 40 may compare the images from the cameras 30 with images of known animals that may be on the road (for example deer, moose, cow, horse, pig, dog, etc.).” the processed image here is stored to be able to compare it to the other images in the future after the processed image gets selected).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kuybeda with Volos ability to save the image after processing as a second image to be able to compare to other images later. 
The motivation would have been to improve object recognition. 
As per claims 2, 7, 15 and 17 Kuybeda in view of Volos teaches, the driving support device according to claim 1, wherein the control unit is configured to present the second image when a sign indicating that the animal is liable to enter the road is installed on the road (Kuybeda, fig.4A the sign is the recognition of such animal). 


As per claim 4, Kuybeda in view of Volos teaches, the driving support device according to claim 1, wherein the control unit is configured to detect the object from the first image and to present the second image to the driver of the vehicle when or before the vehicle travels on the road at an opportunity other than the time at which the first image has been captured (Kuybeda, fig.4A inherently the image processing take a bit of time and the image would be display sometime after). 

As per claim 5, Kuybeda in view of Volos teaches, a vehicle comprising: the driving support device according to claim 1; and an output unit that displays the second image under the control of the control unit (Kuybeda, fig.1 IC 130 controls the display). 


As per claim 9, Kuybeda in view of Volos teaches, the information providing device according to claim 7, wherein the control unit is configured to acquire an image including falling stones on the road as the second image when a sign indicating that falling stones are likely is installed on the road (Kuybeda, fig.1 optical system able to pick up on the signs and identified different objects on the road). 

As per claim 10, Kuybeda in view of Volos teaches, the information providing device according to claim 7, wherein the control unit is configured to acquire an image including a child jumping out onto the road as the second image when a sign indicating that there is a school, a kindergarten, or a child care center is installed in the road (Kuybeda, ¶[0083] “FIR camera 100 installed on a car (not show). The analysis of the FIR images allows the detection of pedestrians (430) walking on the road.”). 

As per claim 11, Kuybeda in view of Volos teaches, a vehicle comprising: an imaging unit configured to capture the first image; and the information providing device according to claim 6 (Kuybeda, fig.1 110 optical). 

As per claim 12, Kuybeda in view of Volos teaches, a driving support system comprising: the information providing device according to claim 6; and a driving support device that acquires the second image from the information providing device and presents the second image to the driver (Kuybeda, fig.4A image being presented to the driver). 

As per claims 14 , 16, and 18-19, Kuybeda in view of Volos, teaches, a driving support device and system and information providing device and method comprising a control unit configured to acquire a statistic of a detection result when an object entering a road is detected from an image captured from at least one vehicle and to present the acquired statistic to a driver (Kuybeda, fig.4A-4B these images get presented to the driver) 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuybeda (US 2018/0352174) in view of Volos (US 2020/0023797) and Nowakowski (US 2020/0164799).
As per claim 3, Kuybeda in view of Volos teaches, the driving support device according to claim 1. 
Kuybeda in view of Volos doesn’t clearly teach, however, Nowakowski teaches, wherein the control unit is configured to present the second image to a driver of a vehicle other than the vehicle when or before the other vehicle travels on the road (Nowakowski, ¶[002] “a sequence of mixed-reality images is presented to a driver of the second vehicle, wherein at least one image in the sequence of mixed-reality images results from merging (a) an image captured by a camera aboard the first vehicle and (b) an image captured by a camera aboard the second vehicle, to generate a merged image.” The image of the first vehicle is then presented to that other vehicle before that particular stretch of road is travelled, and as seen in fig.4 communication between the two vehicles takes place). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kuybeda in view of Volos with Nowakowski to communicate with other vehicles. 
The motivation would have been to improve user safety. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/